     Case 4:19-mj-07189-N/A-LAB Document 7 Filed 03/01/19 Page 1 of 2




 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     RUI WANG
 3   Assistant U.S. Attorney
     State Bar No. 024184
 4   United States Courthouse
     405 W. Congress Street, Suite 4800
 5   Tucson, Arizona 85701
     Telephone: 520-620-7300
 6   Email: rui.wang@usdoj.gov
     Attorneys for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10    United States of America,
11                           Plaintiff,                           19-mj-07189-N/A-LAB
12           vs.
13    Ammon Joseph Ross Williams,                                MOTION FOR STATUS
                                                                   CONFERENCE
14                          Defendant.
15
            The United States of America, by and through its attorneys undersigned,
16
     respectfully requests that the Court set a status conference in this matter two days prior to
17
     the Video Deposition currently scheduled for March 25, 2019, for the following reasons.
18
            The plea offer extended in this case requires that a change of plea hearing be
19
     conducted two days before the Video Deposition. As such, the government requests a
20
     status conference two days prior to the Video Deposition in order to: (1) confirm that the
21
     Video Deposition will proceed on the currently scheduled date and that the defense will
22
     not be seeking a continuance of the Video Deposition, (2) resolve any outstanding
23
     discovery disputes and/or potential evidentiary issues that could arise at the Video
24
     Deposition, and (3) make a record that the defendant has been advised of the [pre-
25
     indictment] plea offer in this case and has rejected that plea offer; or, alternatively,
26
     //
27
28
     Case 4:19-mj-07189-N/A-LAB Document 7 Filed 03/01/19 Page 2 of 2




 1   conduct a change a plea hearing if the defendant decides to accept the government’s plea
 2   offer.
 3            Respectfully submitted this 1st day of March, 2019.
 4
                                                       ELIZABETH A. STRANGE
 5                                                     First Assistant United States Attorney
                                                       District of Arizona
 6
                                                       s/Rui Wang
 7                                                     RUI WANG
                                                       Assistant U.S. Attorney
 8
     Copy of the foregoing served electronically or
 9   by other means this 1st day of March, 2019 to:
10   David Lipartito, Esq.
     Mark Willimann, Esq.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
